989 F.2d 506
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Robert Miller POPE, Appellant.
No. 92-2999NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 18, 1993.Filed:  March 11, 1993.

1
Appeal from the United States District Court for the District of Nebraska.


2
D.Neb.


3
AFFIRMED.


4
Robert Miller Pope appeals his drug-related convictions.  He also appeals his guidelines sentence.  Pope contends the district court committed error in refusing to admit evidence Pope claims was relevant to his defense, in failing properly to instruct the jury, and in improperly enhancing his guidelines sentence for obstruction of justice.  Pope also contends the evidence is insufficient to support the jury's verdicts.  Discussion of the issues presented by Pope's appeal will serve no useful purpose.  We have carefully considered Pope's contentions and find them to be without merit.  Thus, we affirm Pope's convictions and guidelines sentence.  See 8th Cir.  R. 47B.


5
A true copy.

Attest:

6
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.